AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT                               CO        T
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          CLERK, U S _(/l~-fll
              UNITED STATES OF AMERICA                               JUDGMENT IN A Bffltl'f.ll19ift-~7
                                  V.                                 (For Offenses Committed n o
              ROBERTO VALDEZ-ZEPEDA (1)
                                                                        Case Number:         3:19-CR-03271-GPC

                                                                     Sandra Corine Lechman
                                                                     Defendant's Attorney
USM Number                        42723-198

• -
THE DEFENDANT:
IZ:I pleaded guilty to count(s)        1 of the Information

D      was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Natnre of Offense                                                                                             Count
8: 1326 -Attempted Reentry of Removed Alien (Felony)                                                                               I




    The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)                                                is          dismissed on the motion of the United States.
                  --------------
IZ:J   Assessment: $100.00 - Waived


D      JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZ:IFine waived               •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United. States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     December 20 20) 2


                                                                     HON. GONZALO P. CURIEL .
                                                                     UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ROBERTO VALDEZ-ZEPEDA (1)                                                 Judgment - Page 2 of2
CASE NUMBER:              3:19-CR-03271-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 18 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
                                                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       • - --------- AM.
       • as notified by the United States Marshal.
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on   - - - - - - - - - ' - - - - - - to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3:19-CR-03271-GPC
